64DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant included a request for interview. The examiner telephoned Applicant, and it was determined that an interview was not required at this time.
In light of the amendments to claim 8, the objection to claim 8 is overcome, and the objection to claim 8 is withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-8, 10, 13, 18, 20, 22, 23, 25, and 27-30 under 35 U.S.C. § 112 as being directed to ineligible subject matter have been fully considered and are not persuasive.
With regard to the rejection of the claims under 35 U.S.C. § 112(a), Applicant argues on pp. 9-10 that the rejections are overcome, because the claims use the exact same language as the specification when describing the “generating one or more visualizations.” While this may be true, the claims are not rejected merely due to an alleged difference in wording. Per MPEP § 2161.01, for computer-implemented functional claim limitations, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. This requires more than simply ensuring the claims recite the exact same language disclosed in the specification.
Applicant states on p. 10 that “the written description requirement of 35 USC § 112 is distinct form the enablement requirement of 35 USC § 112. To the best of the examiner’s knowledge, Applicant’s statement is correct.
With regard to the rejection of the claims under 35 U.S.C. § 112(b), Applicant argues on p. 10 that the rejection is improper, because the definiteness requirement of 35 U.S.C. § 112(b) relates only to clarity of language, and there is no allegation that the language is unclear. This is incorrect. 35 U.S.C. § 112(b) requires that a patent application specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. See MPEP § 2173. In this instance, the scope of the claims in indefinite, because the claims fail to recite with clarity the steps and structure used to generate and present visualizations across a broad variety of display devices.
Applicant’s arguments with respect to the rejection of claims 1-8, 10, 13, 18, 20, 22, 23, 25, and 27-30 under 35 U.S.C. § 101 as being directed to ineligible subject matter have been fully considered and are not persuasive.
Applicant argues on pp. 10-11 that the claims are eligible under 35 U.S.C. § 101, because “the claims (as amended) do not merely recite ‘mathematical concepts and/or mental processes’ but instead recite a system to generate one or more visualizations of concentric pipes within a multi-pipe structure and present the one or more visualizations on a display device to assist in the analysis of the pipes of the multi-pipe structure that constitutes a practical application of the claimed concepts. This argument is not persuasive. The claims were not rejected under § 101 because they merely recited mathematical concepts and/or mental processes. The claims were rejected under § 101 because the examiner concluded the claims were ineligible after analyzing the claims under the 2019 PEG, as set forth below. Applicant’s arguments fail to address or rebut any portion of the examiner’s analysis under the 2019 PEG.
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. § 102 as being anticipated by Farthing have been fully considered and are not persuasive.
Applicant argues on p. 12 that Farthing fails to disclose generating, based on the processed response signals, the one or more plots disclosed in claim 1. This argument is not persuasive. As set forth in the rejection of the claims under 35 U.S.C. § 102 below, Farthing discloses presenting visualizations, which presenting includes generating, because it would not be possible to present visualizations without first having generated the visualizations.
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered and are not persuasive. Applicant argues that the claims rejected under § 103 are patentable for the same reasons that their parent claims are patentable. However, none of the parent claims are patentable.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: method 700.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-8, 10, 13, 18, 20, 22, 23, 25, and 27-30 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 23, and 27, the Specification fails to provide written description support for how the one or more visualizations of the concentric pipes are created and presented on the display device. The Specification merely discloses in Figure 7 that step 730 performs the step of “GENERATE, IN RESPONSE TO PROCESSING THE RESPONSES, A VISUALIZATION OF THE PIPES, INCLUDING DEFECTS”. Additionally, the Specification discloses “At 730, in response to processing the responses, one or more visualizations of the pipes, including defects, is generated” (p. 10, lines 21-23). However, no portion of the Specification discloses how the alleged generation of the visualizations is performed.
Additionally, the specification fails to disclose how the visualizations are presented on the display device. The Specification discloses that the display device can be “a video screen, a printing device, or other structure to visually project data/information.” There is no disclosure of how a visualization that can be presented on a video screen can also be presented on a printing device and/or an “other structure”.
The lack of details about the steps for generating a visualization and presenting the visualization leads one to conclude that at the time the application was filed, Applicant was not in possession of the claimed invention.
Further regarding claims 1, 23, and 27, the Specification fails to provide written description support for how response signals are processed to determine regions of metal loss, differences in an electric or magnetic property, and dimensions of metal loss. The specification makes several references to using a “proper inversion algorithm,” or an “inversion operation,” but fails to provide any details about the proper inversion algorithm or the inversion operation employed to process the response signals to obtain the desired information. The lack of details about the processing of the response signals leads one to conclude that at the time the application was filed, Applicant was not in possession of the claimed invention.
Regarding claim 20, the Specification fails to provide any details about the steps of the analysis of data associated with the one or more visualizations of the concentric pipes, or even what the data associated with the one or more visualizations of the concentric pipes is. Nor does the specification provide any details about how an action plan is developed from the results of the analysis of the data associated with the one or more visualizations of the concentric pipes. The lack of details about the data, analysis, and subsequent action plan leads one to conclude that at the time the application was filed, Applicant was not in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, 10, 13, 18, 20, 22, 23, 25, and 27-30 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 23, and 27, it is not clear how the visualizations are generated or presented on a display device. The claims merely recite the intended result of the generation and presenting of the visualizations without reciting any of the steps necessary to generate or visualize, and without any differentiation between the images required for presentation on all of the broadly claimed display devices. The specification discloses that the display device can be “a video screen, a printing device, or other structure to visually project data/information.” It is not clear how a visualization that can be presented on a printing device can also be presented on a video screen, for example, as a printing device generally lacks the sort of illuminated pixels one expects to find in a video screen.
Further regarding claims 1, 23, and 27, it is not clear how the generation of a visualization is different from the presentation of the visualization. That is, a visualization is not a visualization until it can be visualized by a human observer, which means that the visualizations are not visualizations when generated, but only become visualizations when presented. This lack of precise distinction between generation of a visualization and presentation of a visualization unclear, which lack of clarity makes the scope of the claims indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8, 10, 13, 18, 20, 22, 23, 25, and 27-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more, as set forth below. 
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG), as set forth in MPEP § 2106.
Step 1
Step 1 of the 2019 PEG asks whether the claim is directed to a process, machine, manufacture, or composition of matter.
Claims 1-8, 10, 13, 18, 20, and 22 are directed to a method.
Claims 23, 25, and 27-30 are directed to an apparatus.
Step 2A Prong One
Step 2A Prong One of the 2019 PEG asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites:
processing the response signals to determine regions of metal loss in the concentric pipes including, for each pipe, determining differences in an electric or magnetic property at respective azimuthal locations; and determining dimensions of metal loss at the respective azimuthal locations based on the determined differences in the electric or magnetic property;
generating one or more visualizations of the concentric pipes, including one or more detected defects displayed in association with the respective azimuthal locations, based on the processing of the response signals by the pipe condition evaluator, the one or more visualizations of the concentric pipes selected from a group of visualizations including a plot of top-view cross section images of one or more pipes correlated to a position of a set of positions along an axial direction, a plot of images with respect to frequency or time and depth, a set of plots of images with each plot being an image of a different pipe along the axial direction and an azimuthal direction for each pipe, and one or more three- dimensional plots of parameter values with respect to a radial direction or an azimuth or depth; and
presenting, on a display device, the one or more visualizations of the concentric pipes.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that encompass mental processes that can be performed mentally and/or with pen or paper.
Therefore, claim 1 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Each of dependent claims 2 and 3 recite all of the limitations of claim 1, and therefore also recite abstract ideas.
Claim 4 recites:
wherein said processing the response signals includes acquiring frequency domain responses with respect to amplitude, phase, attenuation, or phase difference.
These claim limitations are judicial exceptions of mathematical concepts.
Therefore, claim 4 recites limitations that fall into the mathematical concept group of abstract ideas.
Claim 5 recites:
wherein said processing the response signals includes acquiring time domain responses with respect to amplitude or attenuation.
These claim limitations are judicial exceptions of mathematical concepts.
Therefore, claim 5 recites limitations that fall into the mathematical concept group of abstract ideas.
Claim 6 recites:
wherein said processing the response signals includes acquiring time domain or frequency domain responses, and wherein the method includes:
executing an inversion operation on the time domain or frequency domain responses to generate inversion results; 
plotting the inversion results as two-dimensional images showing the pipes and pipe features along two spatial directions.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that encompass mental processes that can be performed mentally and/or with pen or paper.
Therefore, claim 6 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 7 recites:
wherein the method includes generating a visualization of the pipes as a plot of the processed response signals, in which dimensions of the pipes are estimated from the results of an inversion operation, with cross sections of walls of the pipes displayed on a two-dimensional plane along axial and radial directions with respect to an axis of the pipes.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that encompass mental processes that can be performed mentally and/or with pen or paper.
Therefore, claim 7 recites limitations that fall into the mental processes group of abstract ideas.
Claim 8 recites:
wherein the selected one or more visualizations of the concentric pipes includes a plot of top-view cross section images of one or more pipes correlated to a position of a set of positions along an axial direction, and
wherein presenting the top-view cross section images of the one or more pipes includes presenting the top-view cross sections of the pipes as rings at selected depths with thickness of each ring representing thickness of each pipe and with the one or more detected defects shown on the rings with respective size and position obtained from an inversion operation.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that encompass mental processes that can be performed mentally and/or with pen or paper.
Therefore, claim 8 recites limitations that fall into the mental processes group of abstract ideas.
Claim 10 recites:
wherein the selected one or more visualizations of the concentric pipes includes a plot as images with respect to frequency or time and depth, wherein presenting the plot as images with respect to frequency and depth includes computing images for each pipe based on a ratio or difference between acquired responses of a region of a defect of the respective pipe and acquired response of a region of non-defect of a respective pipe, implemented at each depth and over measurement frequencies, and
wherein the one or more detected defects are imaged as non-uniformities in background color or background grey scale levels.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that encompass mental processes that can be performed mentally and/or with pen or paper.
Therefore, claim 10 recites limitations that fall into the mental processes group of abstract ideas.
Claim 13 recites:
wherein the selected one or more visualizations of the concentric pipes includes a set of plots of images with each plot being an image of a different pipe along the axial and azimuthal directions for each pipe,
wherein the images are constructed for each pipe separately or the images are merged into a single image with features of each pipe shown by a different color,
wherein each image is a two-dimensional image based on values of a ratio or a difference between the acquired response at a defected region and a non-defected region plotted in color-coded or grey scale format,
wherein the method includes
assigning, in each image of a different pipe, a color to the one or more detect defects in the respective pipe based on thickness of a non-defected region of the respective pipe; and
imaging the one or more detected defects in a respective pipe of the multi-pipe structure using a set of four adjacent points in an image matrix to define an image value at each pixel.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that encompass mental processes that can be performed mentally and/or with pen or paper.
Therefore, claim 13 recites limitations that fall into the mental processes group of abstract ideas.
Claim 18 recites:
wherein the selected one or more visualizations of the concentric pipes includes one or more three-dimensional plots of parameter values with respect to a radial direction or an azimuth or depth, and
wherein presenting the one or more three-dimensional plots includes plotting the parameter values in a colored wireframe mesh.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that encompass mental processes that can be performed mentally and/or with pen or paper.
Therefore, claim 18 recites limitations that fall into the mental processes group of abstract ideas.
Claim 20 recites:
wherein presenting the one or more visualizations of the concentric pipes includes:
presenting images of the pipes in a color or shading different from a color generated for walls of the concentric pipes; and
presenting images of the concentric pipes in a color or shading for each pipe different
from color or shading for the other pipes of the multi-pipe structure.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that encompass mental processes that can be performed mentally and/or with pen or paper.
Therefore, claim 20 recites limitations that fall into the mental processes group of abstract ideas.
Claim 22 recites:
wherein the method includes analyzing data associated with the one or more visualizations of the concentric pipes and generating an action plan to remediate the multi-pipe structure based on the analysis.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that encompass mental processes that can be performed mentally and/or with pen or paper.
Therefore, claim 22 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 23 recites:
processing the response signals to determine regions of metal loss in the concentric pipes including, for each pipe, determining differences in an electric or magnetic property at respective azimuthal locations; and determining dimensions of metal loss at the respective azimuthal locations based on the determined differences in the electric or magnetic property;
generating one or more visualizations of the concentric pipes, including one or more detected defects displayed in association with the respective azimuthal locations, based on the processing of the responses signals, the one or more visualizations of the concentric pipes selected from a group of visualizations including a plot of top-view cross section images of one or more pipes correlated to a position of a set of positions along an axial direction, a plot as images with respect to frequency or time and depth, a set of plots of images with each plot being an image of a different pipe along the axial direction and an azimuthal direction for each pipe, and one or more three-dimensional plots of parameter values with respect to a radial direction or an azimuth or depth; and
presenting, on a display device, the one or more visualizations of the concentric pipes.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, but for the recitation of a generic computer components, encompass mental processes that can be performed mentally and/or with pen or paper.
Therefore, claim 23 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Dependent claim 25 recites all of the limitations of claim 23, and therefore also recites abstract ideas.
Claim 27 recites:
process the response signals to determine regions of metal loss in the concentric pipes including, for each pipe,
determine differences in an electric or magnetic property at respective azimuthal locations; and 
determine dimensions of metal loss at the respective azimuthal locations based on the determined differences in the electric or magnetic property.
a display device to display one or more visualizations of the concentric pipes;
generate the one or more visualizations of the concentric pipes, including one or more detected defects displayed in association with the respective azimuthal locations, based on the processing of the responses signals, the one or more visualizations of the concentric pipes selected from a group of visualizations including a plot of top-view cross section images of one or more pipes correlated to a position of a set of positions along an axial direction, a plot as images with respect to frequency or time and depth, a set of plots of images with each plot being an image of a different pipe along the axial direction and an azimuthal direction for each pipe, and one or more three-dimensional plots of parameter values with respect to a radial direction or an azimuth or depth; and
present, on the display device, the one or more visualizations of the concentric pipes.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, but for the recitation of a generic computer components, encompass mental processes that can be performed mentally and/or with pen or paper.
Therefore, claim 27 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Each of dependent claims 28-30 recite all of the limitations of claim 27, and therefore also recite abstract ideas.
Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional elements of:
acquiring, using a plurality of azimuthally distributed receiver sensors, response signals received from two or more concentric pipes of a multi-pipe structure, wherein the response signals are induced by transmission of a probe signal from a transmitter operatively disposed within the multi-pipe structure.
These additional elements represent mere data gathering that is necessary for use of the recited judicial exception, and are recited at a high level of generality. These claim limitations are therefore insignificant extra-solution activity.
When viewed individually or as an ordered combination with other claim elements, the additional elements fail to improve a computer or other technology recited in the claim. Therefore, the claim as a whole does not integrate the recited judicial exceptions into a practical application, and the claim is directed to the judicial exception.
Claim 1 is therefore directed to the abstract ideas.
Claims 4-8, 10, 13, 18, 20, and 22 also recite only the additional elements recited in claim 1, and are therefore also directed to the abstract ideas.
Claim 2 recites the additional elements of:
wherein the multi-pipe structure is composed of three concentric pipes.
These additional elements are merely an attempt to generally link the abstract ideas to the technological environment of concentric pipes. Whether considered individually or in combination, they do not integrate the abstract ideas into a practical application under any of the indicia set forth in MPEP § 2106.04(d).
When viewed individually or as an ordered combination with other claim elements, the additional elements fail to improve a computer or other technology recited in the claim. Therefore, the claim as a whole does not integrate the recited judicial exceptions into a practical application, and the claim is directed to the judicial exception.
Claim 2 is therefore directed to the abstract ideas.
Claim 3 recites the additional elements of:
wherein the multi-pipe structure is composed of four or more concentric pipes.
These additional elements are merely an attempt to generally link the abstract ideas to the technological environment of concentric pipes. Whether considered individually or in combination, they do not integrate the abstract ideas into a practical application under any of the indicia set forth in MPEP § 2106.04(d).
When viewed individually or as an ordered combination with other claim elements, the additional elements fail to improve a computer or other technology recited in the claim. Therefore, the claim as a whole does not integrate the recited judicial exceptions into a practical application, and the claim is directed to the judicial exception.
Claim 3 is therefore directed to the abstract ideas.
Claim 23 recites the additional elements of:
acquiring, using a plurality of azimuthally distributed receiver sensors, response signals received from two or more concentric pipes of a multi-pipe structure, wherein the response signals are induced by transmission of a probe signal from a transmitter operatively disposed within the multi-pipe structure.
These additional elements represent mere data gathering that is necessary for use of the recited judicial exception, and are recited at a high level of generality. These claim limitations are thus insignificant extra-solution activity.
Claim 23 also recites the additional element of:
a machine-readable storage device having instructions stored thereon, which, when executed by one or more processors of a machine, cause the machine to perform operations,
The computer and computer-readable medium represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional elements of a computer and computer-readable medium do not integrate the abstract ideas into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
When viewed individually or as an ordered combination with other claim elements, the additional elements fail to improve a computer or other technology recited in the claim. Therefore, the claim as a whole does not integrate the recited judicial exceptions into a practical application, and the claim is directed to the judicial exception.
Claim 23 is therefore directed to the abstract ideas.
Claim 25 recites:
wherein the operations include operations to control a source to generate the probe signal and to control the receiver sensors to receive the response signals from the pipes, the source and the receiver sensors arranged to operate from within the multi-pipe structure.
This additional element is nothing more than an intended use of the generic computer used as a tool to implement the abstract ideas, by performing more generic computer functions of sending and receiving signals.
Accordingly, the additional elements do not integrate the abstract ideas into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
When viewed individually or as an ordered combination with other claim elements, the additional elements fail to improve a computer or other technology recited in the claim. Therefore, the claim as a whole does not integrate the recited judicial exceptions into a practical application, and the claim is directed to the judicial exception.
Claim 25 is therefore directed to the abstract ideas.
Claim 27 recites the additional elements of:
a plurality of azimuthally distributed receiver sensors disposed within two or more concentric pipes of a multi-pipe structure;
acquiring, using a plurality of azimuthally distributed receiver sensors, response signals received from two or more concentric pipes of a multi-pipe structure, wherein the response signals are induced by transmission of a probe signal from a transmitter operatively disposed within the multi-pipe structure.
These additional elements represent mere data gathering that is necessary for use of the recited judicial exception, and are recited at a high level of generality. These claim limitations are therefore insignificant extra-solution activity. 
Claim 27 also recites the additional elements of:
a processor;
a machine-readable medium having program code executable by the processor to cause the processor to do computer functions.
The computer readable medium and processor are recited at a high level of generality, i.e., as a generic computer device for performing a generic computer function of processing data. This generic operation control portion is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
When viewed individually or as an ordered combination with other claim elements, the additional elements fail to improve a computer or other technology recited in the claim. Therefore, the claim as a whole does not integrate the recited judicial exceptions into a practical application, and the claim is directed to the judicial exception.
Claim 27 is therefore directed to the abstract ideas.
Claim 28 recites the additional elements of:
wherein the system includes a user interface operable with the processor to present and control the one or more visualizations of the concentric pipes.
The user interface is recited at a high level of generality, i.e., as a generic computer device for performing a generic computer function of receiving input and outputting signals. This generic user interface is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
When viewed individually or as an ordered combination with other claim elements, the additional elements fail to improve a computer or other technology recited in the claim. Therefore, the claim as a whole does not integrate the recited judicial exceptions into a practical application, and the claim is directed to the judicial exception.
Claim 28 is therefore directed to the abstract ideas.
Claim 29 recites the additional elements of:
wherein the system includes a source to generate the probe signal and arranged to operate with the plurality of azimuthally distributed receiver sensors from within the multi-pipe structure.
These additional elements represent mere data gathering that is necessary for use of the recited judicial exception, and are recited at a high level of generality. These claim limitations are therefore insignificant extra-solution activity. 
When viewed individually or as an ordered combination with other claim elements, the additional elements fail to improve a computer or other technology recited in the claim. Therefore, the claim as a whole does not integrate the recited judicial exceptions into a practical application, and the claim is directed to the judicial exception.
Claim 29 is therefore directed to the abstract ideas.
Claim 30 recites the additional elements of:
wherein the plurality of azimuthally distributed receiver sensors are configured as an azimuthally symmetric receiver.
These additional elements represent mere data gathering that is necessary for use of the recited judicial exception, and are recited at a high level of generality. These claim limitations are therefore insignificant extra-solution activity. 
When viewed individually or as an ordered combination with other claim elements, the additional elements fail to improve a computer or other technology recited in the claim. Therefore, the claim as a whole does not integrate the recited judicial exceptions into a practical application, and the claim is directed to the judicial exception.
Claim 30 is therefore directed to the abstract ideas.
Step 2B
Step 2B of the 2019 PEG asks whether the claim provides an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claim 1, the additional elements of acquiring response signals received from two or more concentric pipes using a plurality of azimuthally distributed receiver sensors appears to be well-understood, routine, or conventional in the art, as disclosed in Farthing et al., US 2011/0203375 A1, which discloses azimuthally distributed receiver sensors (1, Fig. 1) receiving signals from two or more concentric pipes (C1, C2, and C3, Fig. 1). These additional elements therefore remain insignificant extra-solution activity even upon reconsideration.
Whether considered individually or in combination, these additional elements represent mere insignificant extra-solution activity, and do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 1, 4-8, 10, 13, 18, 20, and 22, and claims 1, 4-8, 10, 13, 18, 20, and 22 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claim 2, the additional elements are merely an attempt to link the abstract ideas to a particular technological environment of multiple concentric pipes. Additionally, the additional elements of a plurality of a multi-pipe structure composed of multiple concentric pipes appears to be well-understood, routine, or conventional in the art, as disclosed in Farthing et al., US 2011/0203375 A1, which discloses azimuthally distributed receiver sensors (1, Fig. 1) receiving signals from two or more concentric pipes (C1, C2, and C3, Fig. 1).
Whether considered individually or in combination, the additional elements fail to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas, as set forth in MPEP § 2016.05(h).
For these reasons, there are no inventive concepts in claim 2, and claim 2 is therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claim 3, the additional elements are merely an attempt to link the abstract ideas to a particular technological environment of multiple concentric pipes. Additionally, the additional elements of a plurality of a multi-pipe structure composed of multiple concentric pipes appears to be well-understood, routine, or conventional in the art, as disclosed in Farthing et al., US 2011/0203375 A1, which discloses azimuthally distributed receiver sensors (1, Fig. 1) receiving signals from two or more concentric pipes (C1, C2, and C3, Fig. 1).
Whether considered individually or in combination, the additional elements fail to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas, as set forth in MPEP § 2016.05(h).
For these reasons, there are no inventive concepts in claim 3, and claim 3 is therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claim 23, the recitation of acquiring step is mere data gathering that is recited at a high level of generality, and is a well-known function of a computer. This limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.
As discussed with respect to Step 2A Prong Two, the additional element of a generic computer amounts to no more than mere instructions to apply the exception using a generic computer component. This includes the data receiving step of “acquiring,” which is merely a generic computer function of receiving data. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A, or provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there is no inventive concept in claim 23, and thus claim 23 is ineligible. Claim 25 is similarly ineligible.
Applicant should note that the examiner is interpreting claim 23 to only positively recite the structure of a non-transitory computer-readable medium. With respect to the plurality of azimuthally distributed receiver sensors, a transmitter, and two or more concentric pipes, any computer operations performed with respect to these claim limitations are merely an intended use of the non-transitory computer-readable medium, and not otherwise capable of patentably distinguishing the structure of the non-transitory computer-readable, as set forth in MPEP § 2114(II).
Regarding claim 27, as discussed with respect to Step 2A Prong Two, the additional element of a generic computer amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A, or provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B.
The additional elements of a plurality of azimuthally distributed receiver sensors disposed within two or more concentric pipes of a multi-pipe structure appears to be well-understood, routine, or conventional in the art, as disclosed in Farthing et al., US 2011/0203375 A1, which discloses azimuthally distributed receiver sensors (1, Fig. 1) receiving signals from two or more concentric pipes (C1, C2, and C3, Fig. 1). These additional elements therefore remain insignificant extra-solution activity even upon reconsideration.
Whether considered individually or in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claim 27, and claim 27 is therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claim 28, as discussed with respect to Step 2A Prong Two, the additional element of a generic computer amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A, or provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B.
Whether considered individually or in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claim 28, and claim 28 is therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claim 29, as discussed with respect to Step 2A Prong Two, the additional element of a generic computer amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A, or provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B.
The additional elements of a source to generate the probe signals appears to be well-understood, routine, or conventional in the art, as disclosed in Farthing et al., US 2011/0203375 A1, which discloses a source (2, Fig. 1), azimuthally distributed receiver sensors (1, Fig. 1) receiving signals from two or more concentric pipes (C1, C2, and C3, Fig. 1). These additional elements therefore remain insignificant extra-solution activity even upon reconsideration.
Whether considered individually or in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claim 29, and claim 29 is therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claim 30, as discussed with respect to Step 2A Prong Two, the additional element of a generic computer amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A, or provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B.
The additional elements of an azimuthally symmetric receiver appear to be well-understood, routine, or conventional in the art, as disclosed in Farthing et al., US 2011/0203375 A1, which discloses a source (2, Fig. 1), azimuthally symmetrically distributed receiver sensors (1, Fig. 1) receiving signals from two or more concentric pipes (C1, C2, and C3, Fig. 1). These additional elements therefore remain insignificant extra-solution activity even upon reconsideration.
Whether considered individually or in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claim 30, and claim 30 is therefore ineligible as being directed to judicial exceptions of abstract ideas.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10, 13, 18, 20, 23, 25, and 27-30 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Farthing et al., US 2011/0203375 A1 (hereinafter Farthing).
Regarding claim 1, Farthing teaches a method comprising:
acquiring, using a plurality of azimuthally distributed receiver sensors (5, Fig. 1), response signals received (“return signal is generated back towards the transducer 2,” ¶ 0046) from two or more concentric pipes of a multi-pipe structure (C1, C2, C3, Fig. 1), wherein the response signals are induced by transmission of a probe signal from a transmitter operatively disposed within the multi-pipe structure (“Acoustic signals A transmitted from the transducer 2 travel from the transducer elements 5 to the inside wall of the inner casing string C1, and when they hit the inner surface of the casing string C1 a return signal is generated back toward the transducer 2,” ¶ 0046);
processing the response signals to determine regions of metal loss in the concentric pipes including, for each pipe, determining differences in an electric or magnetic property at respective azimuthal locations; and determining dimensions of metal loss at the respective azimuthal locations based on the determined differences in the electric or magnetic property (“Return signal times can simply be measured in simple embodiments, and measured time discrepancies can be interpreted as discontinuities in the casing wall, for example,” ¶ 0049); and
generating one or more visualizations of the concentric pipes (“the discontinuities such as pitting and oval distortions are optionally logged with respect to depth… and optionally mapped,” ¶ 0052; “This data can be correlated with the measured depth of the tubing string T, and a map of the casing strings can thereby be constructed without invasion of the annulus between the casing strings C1, C2,” ¶ 0062), 
including one or more detected defects displayed in association with the respective azimuthal locations, based on the processing of the response signals, the one or more visualizations of the concentric pipes selected from a group of visualizations including a plot of top-view cross section images of one or more pipes correlated to a position of a set of positions along an axial direction, a plot of images with respect to frequency or time and depth, a set of plots of images with each plot being an image of a different pipe along the axial direction and an azimuthal direction for each pipe, and one or more three- dimensional plots of parameter values with respect to a radial direction or an azimuth or depth (These limitations are non-functional descriptive material of printed matter, claimed not for their structure or a functional relationship between the printed matter and substrate, but instead merely for their communicative content. These limitations are therefore not capable of patentably distinguishing an invention over the prior art, and will not be accorded any patentable weight, as set forth in MPEP § 2111.05); and
presenting, on a display device, one or more visualizations of the concentric pipes (“the discontinuities such as pitting and oval distortions are optionally logged with respect to depth… and optionally mapped,” ¶ 0052; “This data can be correlated with the measured depth of the tubing string T, and a map of the casing strings can thereby be constructed without invasion of the annulus between the casing strings C1, C2,” ¶ 0062).
Regarding claim 2, Farthing teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Farthing also teaches wherein the multi-pipe structure is composed of three concentric pipes (C1, C2, and C3, Fig. 1).
Regarding claim 4, Farthing teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Farthing also teaches wherein said processing the response signals includes acquiring frequency domain responses with respect to amplitude, phase, attenuation, or phase difference (“It is possible to refine the measurement by analysing the phase response of the measurement for a range of closely spaced frequencies, in order to more accurately determine the number of wavelengths contained within the measurement range at a given frequency,” ¶ 0050).
Regarding claim 10, Farthing teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Farthing also teaches wherein the selected one or more visualizations of the concentric pipes includes a plot as images with respect to frequency or time and depth, wherein presenting the plot as images with respect to frequency and depth includes computing images for each pipe based on a ratio or difference between acquired responses of a region of a defect of the respective pipe and acquired response of a region of non-defect of a respective pipe, implemented at each depth and over measurement frequencies, and wherein the one or more detected defects are imaged as non-uniformities in background color or background grey scale levels (These limitations are non-functional descriptive material of printed matter, claimed not for their structure or a functional relationship between the printed matter and substrate, but instead merely for their communicative content. These limitations are therefore not capable of patentably distinguishing an invention over the prior art, and will not be accorded any patentable weight, as set forth in MPEP § 2111.05).
Regarding claim 13, Farthing teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Farthing also teaches wherein the selected one or more visualizations of the concentric pipes includes a set of plots of images with each plot being an image of a different pipe along the axial and azimuthal directions for each pipe, wherein the images are constructed for each pipe separately or the images are merged into a single image with features of each pipe shown by a different color, wherein each image is a two-dimensional image based on values of a ratio or a difference between the acquired response at a defected region and a non-defected region plotted in color-coded or grey scale format, wherein the method includes assigning, in each image of a different pipe, a color to the one or more detect defects in the respective pipe based on thickness of a non-defected region of the respective pipe; and imaging the one or more detected defects in a respective pipe of the multi-pipe structure using a set of four adjacent points in an image matrix to define an image value at each pixel (These limitations are non-functional descriptive material of printed matter, claimed not for their structure or a functional relationship between the printed matter and substrate, but instead merely for their communicative content. These limitations are therefore not capable of patentably distinguishing an invention over the prior art, and will not be accorded any patentable weight, as set forth in MPEP § 2111.05).
Regarding claim 18, Farthing teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Farthing also teaches wherein the selected one or more visualizations of the concentric pipes includes one or more three-dimensional plots of parameter values with respect to a radial direction or an azimuth or depth, and wherein presenting the one or more three-dimensional plots includes plotting the parameter values in a colored wireframe mesh (These limitations are non-functional descriptive material of printed matter, claimed not for their structure or a functional relationship between the printed matter and substrate, but instead merely for their communicative content. These limitations are therefore not capable of patentably distinguishing an invention over the prior art, and will not be accorded any patentable weight, as set forth in MPEP § 2111.05).
Regarding claim 20, Farthing teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Farthing also teaches wherein presenting the one or more visualizations of the concentric pipes includes: presenting images of the pipes in a color or shading different from a color generated for walls of the concentric pipes; and presenting images of the concentric pipes in a color or shading for each pipe different from color or shading for the other pipes of the multi-pipe structure (These limitations are non-functional descriptive material of printed matter, claimed not for their structure or a functional relationship between the printed matter and substrate, but instead merely for their communicative content. These limitations are therefore not capable of patentably distinguishing an invention over the prior art, and will not be accorded any patentable weight, as set forth in MPEP § 2111.05).
Regarding claim 23, Farthing teaches a non-transitory, machine-readable storage device having instructions stored thereon, which, when executed by one or more processors of a machine, cause the machine to perform operations (processor P, Fig. 1, which necessarily inherently requires instructions for operating), the operations comprising:
acquiring, using a plurality of azimuthally distributed receiver sensors (5, Fig. 1), responses from signals received (“return signal is generated back towards the transducer 2,” ¶ 0046) from two or more concentric pipes of a multi-pipe structure (C1, C2, C3, Fig. 1), wherein the response signals are induced by transmission of a probe signal from a transmitter operatively disposed within the multi-pipe structure (“Acoustic signals A transmitted from the transducer 2 travel from the transducer elements 5 to the inside wall of the inner casing string C1, and when they hit the inner surface of the casing string C1 a return signal is generated back toward the transducer 2,” ¶ 0046);
processing the response signals to determine regions of metal loss in the concentric pipes including, for each pipe, determining differences in an electric or magnetic property at respective azimuthal locations; and determining dimensions of metal loss at the respective azimuthal locations based on the determined differences in the electric or magnetic property (“Return signal times can simply be measured in simple embodiments, and measured time discrepancies can be interpreted as discontinuities in the casing wall, for example,” ¶ 0049); and
generating one or more visualizations of the concentric pipes (“the discontinuities such as pitting and oval distortions are optionally logged with respect to depth… and optionally mapped,” ¶ 0052),
including one or more detected defects displayed in association with the respective azimuthal locations, based on the processing of the response signals, the one or more visualizations of the concentric pipes selected from a group of visualizations including a plot of top-view cross section images of one or more pipes correlated to a position of a set of positions along an axial direction, a plot as images with respect to frequency or time and depth, a set of plots of images with each plot being an image of a different pipe along the axial direction and an azimuthal direction for each pipe, and one or more three- dimensional plots of parameter values with respect to a radial direction or an azimuth or depth (These limitations are non-functional descriptive material of printed matter, claimed not for their structure or a functional relationship between the printed matter and substrate, but instead merely for their communicative content. These limitations are therefore not capable of patentably distinguishing an invention over the prior art, and will not be accorded any patentable weight, as set forth in MPEP § 2111.05); and
presenting, on a display device, the one or more visualizations of the concentric pipes (“the discontinuities such as pitting and oval distortions are optionally logged with respect to depth… and optionally mapped,” ¶ 0052).
Regarding claim 25, Farthing teaches the invention of claim 23, as set forth in the rejection of claim 23 above. Farthing also teaches wherein the operations include operations to control a source to generate the probe signal and to control the receiver sensors to receive the response signals from the pipes, the source and the receiver sensors arranged to operate from within the multi-pipe structure (processor P, Fig. 1; “Acoustic signals A transmitted from the transducer 2 travel from the transducer elements 5 to the inside wall of the inner casing string C1, and when they hit the inner surface of the casing string C1 a return signal is generated back toward the transducer 2, which is picked up by the transducer elements 5, and converted into electronic signals by an onboard processor P, and the data stored in on board memory S,” ¶ 0046).
Regarding claim 27, Farthing teaches a system comprising:
a plurality of azimuthally distributed receiver sensors disposed within two or more concentric pipes of a multi-pipe structure (5, Fig. 1);
a display device to display one or more visualizations of the concentric pipes (“This data can be correlated with the measured depth of the tubing string T, and a map of the casing strings can thereby be constructed without invasion of the annulus between the casing strings C1, C2,” ¶ 0062);
a processor and a machine-readable medium having program code executable by the processor (P, Fig. 1) to cause the processor to:
acquire, using the plurality of azimuthally distributed receiver sensors (5, Fig. 1), response signals received (“return signal is generated back towards the transducer 2,” ¶ 0046) from two or more concentric pipes of a multi-pipe structure (C1, C2, C3, Fig. 1), wherein the response signals are induced by transmission of a probe signal from a transmitter operatively disposed within the multi-pipe structure (“Acoustic signals A transmitted from the transducer 2 travel from the transducer elements 5 to the inside wall of the inner casing string C1, and when they hit the inner surface of the casing string C1 a return signal is generated back toward the transducer 2,” ¶ 0046);
process the response signals to determine regions of metal loss in the concentric pipes including, for each pipe, determining differences in an electric or magnetic property at respective azimuthal locations; and determining dimensions of metal loss at the respective azimuthal locations based on the determined differences in the electric or magnetic property (“Return signal times can simply be measured in simple embodiments, and measured time discrepancies can be interpreted as discontinuities in the casing wall, for example,” ¶ 0049); and
generate one or more visualizations of the concentric pipes (“the discontinuities such as pitting and oval distortions are optionally logged with respect to depth… and optionally mapped,” ¶ 0052; “This data can be correlated with the measured depth of the tubing string T, and a map of the casing strings can thereby be constructed without invasion of the annulus between the casing strings C1, C2,” ¶ 0062), 
including one or more detected defects displayed in association with the respective azimuthal locations, based on the processing of the response signals, the one or more visualizations of the concentric pipes selected from a group of visualizations including a plot of top-view cross section images of one or more pipes correlated to a position of a set of positions along an axial direction, a plot as images with respect to frequency or time and depth, a set of plots of images with each plot being an image of a different pipe along the axial direction and an azimuthal direction for each pipe, and one or more three- dimensional plots of parameter values with respect to a radial direction or an azimuth or depth (These limitations are non-functional descriptive material of printed matter, claimed not for their structure or a functional relationship between the printed matter and substrate, but instead merely for their communicative content. These limitations are therefore not capable of patentably distinguishing an invention over the prior art, and will not be accorded any patentable weight, as set forth in MPEP § 2111.05); and
present one or more visualizations of the concentric pipes (“the discontinuities such as pitting and oval distortions are optionally logged with respect to depth… and optionally mapped,” ¶ 0052; “This data can be correlated with the measured depth of the tubing string T, and a map of the casing strings can thereby be constructed without invasion of the annulus between the casing strings C1, C2,” ¶ 0062). 
Regarding claim 28, Farthing teaches the invention of claim 27, as set forth in the rejection of claim 27 above. Farthing also teaches wherein the system includes a user interface operable with the processor to present and control the one or more visualizations of the concentric pipes (“the discontinuities such as pitting and oval distortions are optionally logged with respect to depth… and optionally mapped,” ¶ 0052).
Regarding claim 29, Farthing teaches the invention of claim 27, as set forth in the rejection of claim 27 above. Farthing also teaches wherein the system includes a source to generate the probe signal and arranged to operate with the plurality of azimuthally distributed receiver sensors from within the multi-pipe structure (processor P, Fig. 1; “Acoustic signals A transmitted from the transducer 2 travel from the transducer elements 5 to the inside wall of the inner casing string C1, and when they hit the inner surface of the casing string C1 a return signal is generated back toward the transducer 2, which is picked up by the transducer elements 5, and converted into electronic signals by an onboard processor P, and the data stored in on board memory S,” ¶ 0046).
Regarding claim 30, Farthing teaches the invention of claim 27, as set forth in the rejection of claim 27 above. Farthing also teaches wherein the plurality of azimuthally distributed receiver sensors are configured as an azimuthally symmetric receiver (“the circumferential array is adapted to transmit and receive acoustic signals around substantially the whole circumference of the device, typically at substantially the same time, allowing assessment of the inspected object from different perspectives without requiring moving parts on the inspection device,” ¶ 0008).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 6-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Farthing in view of Omeragic, US 9,715,034 B2 (hereinafter Omeragic).
Regarding claim 3:
Farthing teaches the invention of claim 1, as set forth in the rejection of claim 1 above.
Farthing does not teach wherein the multi-pipe structure is composed of four or more concentric pipes.
Omeragic teaches that multi-pipe structures having at least four concentric pipes (174, 176, 1778, and 180, Fig. 7) are measured to determine wall thickness and discover defects and corrosion (col. 4, lines 13-17).
It has been held that merely combining prior art elements according to known methods to yield predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2143(A).
In this instance, one having ordinary skill in the art could easily add the fourth concentric casing of Omeragic to Farthing, by simply adding another casing, thereby predictably providing the structure of Farthing with four concentric casings, without otherwise appreciably altering the operation of either Farthing or Omeragic.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Farthing to include a fourth concentric casing, as disclosed by Omeragic, because this would predictably provide Farthing with four concentric casings, thereby resulting in wherein the multi-pipe structure is composed of four or more concentric pipes.
Regarding claim 6:
Farthing teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Farthing also teaches wherein said processing the response signals includes acquiring time domain or frequency domain responses (“The different frequencies of the four transducers 32, 42, 52, 62 give the respective signals transmitted by the transducers different ranges,” ¶ 0062), and wherein the method includes:
plotting the results (“the discontinuities such as pitting and oval distortions are optionally logged with respect to depth… and optionally mapped,” ¶ 0052)
as two-dimensional images showing the pipes and pipe features along two spatial directions (These limitations are non-functional descriptive material of printed matter, claimed not for their structure or a functional relationship between the printed matter and substrate, but instead merely for their communicative content. These limitations are therefore not capable of patentably distinguishing an invention over the prior art, and will not be accorded any patentable weight, as set forth in MPEP § 2111.05).
Farthing does not teach executing an inversion operation on the time domain or frequency domain response to generate inversion results; and 
plotting the inversion results.
Omeragic teaches determining corrosion of multi-pipe concentric strings (“corrosion of the casing may be determined,” col. 1, lines 30-31) via an inversion operation on the time domain or frequency domain response to generate inversion results (“inversion techniques may be used to determine one or more characteristics of individual casings, such as thickness, center of casing cross-section, eccentering, magnetic permeability (e.g., relative magnetic permeability), and/or electrical conductivity,” col. 4, lines 8-12).
It has been held that merely combining prior art elements according to known methods to yield predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2143(A).
In this instance, one having ordinary skill in the art could easily modify Farthing to use the inversion operation of Omeragic by simply programming the inversion operation of Omeragic into the processor of Farthing, thereby predictably allowing Farthing to analyze the received signals using an inversion operation, without otherwise appreciably altering the operation of either Farthing or the inversion operation of Omeragic. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Farthing to use the inversion operation of Omeragic for analyzing the received signals, thereby resulting in executing an inversion operation on the time domain or frequency domain response to generate inversion results, and plotting the inversion results.
Regarding claim 7:
Farthing teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Farthing also teaches wherein the method includes generating a visualization of the pipes (“the discontinuities such as pitting and oval distortions are optionally logged with respect to depth… and optionally mapped,” ¶ 0052)
as a plot of the processed response signals, with cross sections of walls of the pipes displayed on a two-dimensional plane along axial and radial directions with respect to an axis of the pipes (These limitations are non-functional descriptive material of printed matter, claimed not for their structure or a functional relationship between the printed matter and substrate, but instead merely for their communicative content. These limitations are therefore not capable of patentably distinguishing an invention over the prior art, and will not be accorded any patentable weight, as set forth in MPEP § 2111.05).
Farthing does not teach in which dimensions of the pipes are estimated from the results of an inversion operation.
Omeragic teaches determining corrosion of multi-pipe concentric strings (“corrosion of the casing may be determined,” col. 1, lines 30-31) via an inversion operation on the time domain or frequency domain response to generate inversion results (“inversion techniques may be used to determine one or more characteristics of individual casings, such as thickness, center of casing cross-section, eccentering, magnetic permeability (e.g., relative magnetic permeability), and/or electrical conductivity,” col. 4, lines 8-12).
It has been held that merely combining prior art elements according to known methods to yield predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2143(A).
In this instance, one having ordinary skill in the art could easily modify Farthing to use the inversion operation of Omeragic by simply programming the inversion operation of Omeragic into the processor of Farthing, thereby predictably allowing Farthing to analyze the received signals using an inversion operation, without otherwise appreciably altering the operation of either Farthing or the inversion operation of Omeragic. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Farthing to use the inversion operation of Omeragic for analyzing the received signals, thereby resulting in which dimensions of the pipes are estimated from the results of an inversion operation.
Regarding claim 8:
Farthing teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Farthing also teaches wherein the selected one or more visualizations of the concentric pipes (“the discontinuities such as pitting and oval distortions are optionally logged with respect to depth… and optionally mapped,” ¶ 0052)
 includes a plot of top-view cross section images of one or more pipes correlated to a position of a set of positions along an axial direction; and wherein presenting the top-view cross section images of the one or more pipes includes presenting the top-view cross sections of the pipes as rings at selected depths with thickness of each ring representing thickness of each pipe and with the one or more detected defects shown on the rings with respective size and position (These limitations are non-functional descriptive material of printed matter, claimed not for their structure or a functional relationship between the printed matter and substrate, but instead merely for their communicative content. These limitations are therefore not capable of patentably distinguishing an invention over the prior art, and will not be accorded any patentable weight, as set forth in MPEP § 2111.05).
Farthing does not teach respective size and position obtained from an inversion operation.
Omeragic teaches determining corrosion of multi-pipe concentric strings (“corrosion of the casing may be determined,” col. 1, lines 30-31) via an inversion operation on the time domain or frequency domain response to generate inversion results (“inversion techniques may be used to determine one or more characteristics of individual casings, such as thickness, center of casing cross-section, eccentering, magnetic permeability (e.g., relative magnetic permeability), and/or electrical conductivity,” col. 4, lines 8-12).
It has been held that merely combining prior art elements according to known methods to yield predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2143(A).
In this instance, one having ordinary skill in the art could easily modify Farthing to use the inversion operation of Omeragic by simply programming the inversion operation of Omeragic into the processor of Farthing, thereby predictably allowing Farthing to analyze the received signals using an inversion operation, without otherwise appreciably altering the operation of either Farthing or the inversion operation of Omeragic. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Farthing to use the inversion operation of Omeragic for analyzing the received signals, thereby resulting in respective size and position obtained from the inversion operation.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Farthing in view of Nichols, US 9,746,309 B2 (hereinafter Nichols).
Farthing teaches the invention of claim 1, as set forth in the rejection of claim 1 above.
Farthing does not teach wherein said processing the response signals includes acquiring time domain responses with respect to amplitude or attenuation.
Nichols teaches receiving signals form a multi-pipe concentric structure, and analyzing the response signals in either a time or frequency domain (“Although some of the foregoing discussion contemplates analysis in the frequency domain, some embodiments may include analyzing the transients in the time domain where later in time corresponds to lower frequencies,” col. 10, lines 49-52).
It has been held that merely combining prior art elements according to known methods to yield predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2143(A).
In this instance, one having ordinary skill in the art could easily modify Farthing to analyze signals in either the time or frequency domain, as taught by Nichols, by simply programming the processor use either frequency or time domain analysis, thereby predictably allowing for frequency and/or time domain analysis of the response signals, without otherwise altering the operation of Farthing.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Farthing to use either frequency or time domain analysis of the response signals, as taught by Nichols, because this would predictably allow the response signals to be processed in either the frequency or time domain.
Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Farthing.
Farthing teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Farthing also teaches wherein the method includes analyzing data associated with the one or more visualizations of the concentric pipes (“The materials in the annuli between casings are either known (e.g. water or concrete), or in the case of a leak can be assumed to be equivalent to the fluid in the inner casing string,” ¶ 0051).
Farthing does not teach generating an action plan to remediate the multi-pipe structure based on the analysis.
The examiner takes Official Notice that leaks are not desirable. For example, even a layperson is familiar with the concept of undesirability of leaks, such as a leaky bathroom faucet that causes annoyance at night, or leaky household pipes that cause water to intrude where no water is desired.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Farthing to generate an action plan to remediate any leaks that are detected, because leaks are undesired and can cause fluid to be in places where fluid is not desired, thereby resulting in generating an action plan to remediate the multi-pipe structure based on the analysis.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
06 December 20224

/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853